DETAILED ACTION
Applicant's response with amendments filed on 06/09/22 has been received and entered. 
Claims 1-15 have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/09/22 have been fully considered but they are not persuasive.  The Applicant argues that neither Wong Siaw Lang ET AL: "Cryptographic Key From Webcam Image", International Journal of Cryptology Research, 1 January 2009 (2009-01-01), pages 115-127, XP055552138, Retrieved from the Internet: URL:https://www.researchgate.net/profile/Shahrin_Sahib/publication/267774914_Cryptographic_Key_From_Webcam_l mage/links/ 5729c8b508ae2efbfdba8643/Cryptographic-Key-From-Webcam-lmage.pdf [retrieved on 2019-02-05]), hereon referred to as Wong, nor Monro (US 2007/0030177), hereon referred to as Monro, alone or in combination discloses all of the limitations of the independent claim. The applicant argues that the encoding process disclosed in Wong is an encryption process comprising the steps of encoding the alphanumeric or special characters of the information to be encoded, based on a processing of the basic digital sequence, so that a subsequent processing of the information digital sequence indicates the way by which reconstructing the alphanumeric or special characters of the information previously encoded. On the other hand, Wong does not disclose, a method for encoding, transmitting and/or storing; and positional information digital sequence…. Additionally, the applicant argues that even modifying Wong with Monro would not disclose the elements of the claim. The applicant argues that Monro relates to a completely different digital field, namely data compression methods. Monro cites video images and/or audio data, i.e. real world elements, but not for finding an encoding key. Therefore, it not obvious to use positional information in the Wong's method. The methods of Wong and Monro are completely different with respect to the claimed method, because they add a mathematical logic of encryption: Wong using a key taken from the real world with the addition of an algorithm, which by definition is mathematical. The claimed method makes the information indecipherable because the basis was taken from the real world, without a known logic: the encryption process is completely random, because it is not built with mathematical logic, but only with a positional mapping. 
However, the Examiner respectfully disagrees. Firstly, regarding the “transmitting and/or storing”; this element is mentioned in the preamble and not positively recited. However, it is still taught by the Wong reference in mentioned citations already in the previous office action (Pg.115-127). The applicant is correct, there is a component of Monro that involves data compression, however that does not exclude it as a reasonable combination with Wong, nor does it categorize the prior art in completely different digital fields. Wong teaches of strengthening a cryptosystem by changing the input for keys and cryptographic algorithms and using then in encryption schemes (Wong; Abs. Overview; Pg.119). Monro teaches of hardening a system by taking specific approaches to data encryption, transformation that includes a component of data compression. Though Monro does not explicitly require a key, it is well known to an ordinary skill in the art that in cryptography, a key is a string of characters used within an encryption algorithm for altering data so that it appears random. It is clear that these two inventions are similar in scope, and would be an appropriate combination. Lastly, the applicant argues since the combination add a mathematical logic for encryption they do not address the claimed method of the instant application. However, there is no language, in the claims, as they are currently presented that suggests definitively, that the method occurs without mathematical logic but only with a positional mapping. Additionally, the applicant's argument that the references fail to show certain features of applicant’s invention are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15,  are rejected under 35 U.S.C 103 as being unpatentable over Wong Siaw Lang ET AL: "Cryptographic Key From Webcam Image", International Journal of Cryptology Research, 1 January 2009 (2009-01-01), pages 115-127, XP055552138, Retrieved from the Internet: URL:https://www.researchgate.net/profile/Shahrin_Sahib/publication/267774914_Cryptographic_Key_From_Webcam_l mage/links/ 5729c8b508ae2efbfdba8643/Cryptographic-Key-From-Webcam-lmage.pdf [retrieved on 2019-02-05]), hereon referred to as Wong (Provided by the Examiner), in view of Monro (US 2007/0030177), hereon referred to as Monro.  
In regards to claim 1, Wong discloses providing a basic digital sequence, built on the basis of a total or partial digital reproduction of an object or of a real environment, or of a real event or phenomenon or of digital sequences with the same essential features, so that the method operates, as those digitized from the real world, wherein the basic digital sequence is organized as a sequence of bit packets, in which each bit packet is characterized by a respective position in the sequence, in which each of the bit packets corresponds to an alphanumeric or special digital character of a given digital representation (Webcam images as source of random input", wherein a string of random bits is obtained by concatenating, in order, the least significant bit of each pixel of an image taken from a webcam; Pg. 120); carrying out, by electronic processing means, an encoding of the digital information to be encoded, by means of an encoding process based on the basic digital sequence, to obtain a…, suitable to reconstruct the encoded digital information, if used in combination with the basic digital sequence (Random Keys in Cryptosystem", item i): "Session Key for Symmetric Encryption"; wherein it is commonly known that a session key is typically combined with plaintext data by means of a XOR operation in order to yield ciphertext data; Pg.117); providing to one or more persons or devices or computers, to which one wishes to allow access to the encoded digital information, the basic digital sequence and said positional information digital sequence (It is implicit, and obvious to an ordinary skill in the art, that when considering the prior art, the pages mentioned above, that data encryption only makes sense if/when allowing an authorized user to decrypt it, for which they will need the encrypted data and the appropriate key; Pg. 115-127); 3Attorney Docket No. P76135US0carrying out, by electronic processing means, a decoding of the digital information received by means of a decoding process corresponding t(It is implicit, and obvious to an ordinary skill in the art, that when considering the prior art, the pages mentioned above, that data encryption only makes sense if/when allowing an authorized user to decrypt it, for which they will need the encrypted data and the appropriate key; Pg. 115-127); 3Attorney Docket No. P76135US0wherein the encoding process is an encryption process comprising the steps of encoding the alphanumeric or special characters of the information to be encoded, based on a processing of the positions in which they are present, in the basic digital sequence, so that a subsequent processing of the positional information digital sequence indicates the way by which reconstructing the alphanumeric or special characters of the information previously encoded ("Ran- dom Keys in Cryptosystem", item i): "Session Key for Symmetric Encryption"; wherein it is commonly known that a session key is typically combined with ci- phertext data by means of a XOR operation in order to recover the plaintext da-ta; Pg. 117).
However, Wong does not disclose respective positional information digital sequence. In an analogous art Monro discloses respective positional information digital sequence (Positional encoding, and data sequences can be utilized for data compression; Abs; Paragraphs 0010-0015). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Wong, with the teachings disclosed by Monro regarding respective positional information digital sequence. The suggestion/motivation of the combination would have been to provide additional security in data compression (Paragraph 0001). 

	Any interpretations of differences between the claim and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented. 
	In regards to claim 2, Monro discloses encoding each of the alphanumeric or special characters of the information to be encoded, by means of an encryption which indicates the position in which the alphanumeric or special character to be encoded is located, according to a predetermined order of occurrence (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Monro (Abs. Paragraphs 0010-0015 Fig.1-4). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claim 3, Monro discloses the predetermined order of occurrence provides that a first time a character appears in the information to be encoded, it is encoded by means of the position in which the character appears for the first time in the basic digital sequence, a second time that(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Monro (Abs. Paragraphs 0010-0015 Fig.1-4). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 4, Monro discloses modifying the basic sequence obtained from the step of providing a basic digital sequence, by means of a predefined modification criterion, to change the relative frequency of the occurrence of the alphanumeric or special characters, so as to make it easier to use; - using(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Monro (Abs. Paragraphs 0010-0015 Fig.1-4). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claim 5, Wong discloses acquiring a signal representative of the real object or environment, or of the real event or phenomenon; - transforming the acquired signal, by means of a digitization operation, into a sequence of digital data which constitute a digital reproduction thereof; generating the basic digital sequence on the basis o(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 6, Wong discloses an acquisition step comprises acquiring a visual(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 7, Wong discloses wherein the step of acquiring comprises acquiring an image or a video clip or an audio of a natural event or a surrounding environment, or of one or more objects present in a surrounding environment, or parts thereof (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 8, Wong discloses providing a basic digital sequence, built on the basis of a total or partial digital reproduction of an object or of a real environment, or of a real event or phenomenon (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 9, Wong discloses acquiring a signal from an analog or digital measurement instrument of a physical phenomenon(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 10, Monro discloses identifying as a basic digital sequence the same sequence of digital data corresponding to the digital representation; or identifying as a basic digital sequence a portion the sequence of digital data corresponding to the digital representation  (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Monro (Abs. Paragraphs 0010-0015 Fig.1-4). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claim 11, Wong discloses wherein the encoding process used in the step of performing an encoding comprises a data encryption method or a data cryptography method (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 12, Wong discloses wherein the digital information to be encoded comprises a stream of digital data to be transmitted to a recipient (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 13, the combination of Wong and Monro discloses further comprising providing to a sendertransmission equipment,  the positional information digital sequence; the step of providing the basic digital sequence comprises transmitting, by the sender to a recipient, through data transmission equipment,  the basic digital sequence, independently and separately from the transmission of the positional information digital sequence; the step of carrying out a decoding of the digital information received is performed by electronic processing(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127) and Monro (Abs. Paragraphs 0010-0015l Figs.1-4). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 14, Wong discloses storing the encoded digital information in a digital archive; - providing to one or more persons to which one wishes to allow access to the encoded digital information, the basic digital sequence (The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claim 15, Wong discloses wherein the digital archive is a digital archive with shared access(The elements presented in the claim does not contain any additional features, do not present any inventive step or novelty not addressed/presented in the citations of the Wong (Pg.115-127). Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495